Peb Curiam.
Action for damages for the breach of an alleged warranty of the condition and quality of a carload of corn sold by defendant to plaintiff, in which plaintiff had a verdict and defendant appealed from an order denying its motion for judgment or a new trial.
The assignments of error present no question of importance or which requires extended attention in an opinion.
The complaint alleges that the corn was expressly warranted as sound in quality and condition, and that as a part of the transaction samples of the corn were furnished by defendant, upon which, together with the express warranty, plaintiff relied in making the purchase. The evidence fully supports the complaint and justified the jury in finding the facts accordingly. All the correspondence between the parties leading up to the contract, together with the telephone conversation had by them in reference to the proposed sale, was properly admitted in evidence, and therefrom and not from any segregated part thereof recourse must be had in determining the character and terms of the contract. So looking at the record there remains no substantial dispute in the case on the merits. There was a breach of the warranty, for the evidence shows that the corn was spoiled and of no value whatever. The amount of the verdict corresponds with the evidence, and there is no merit to the contention that the damages are excessive.
This covers all that need be said in disposing of the appeal. We find no error in the record.
Order affirmed.